— In an action to recover damages for personal injuries sustained by the plaintiff, a window cleaner in the employ of an independent contractor at the defendant’s race track, as the result of the crumbling of a piece of wooden molding (called a water break or water stop) near the edge of a canopy or roof, when plaintiff stepped upon such molding, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered June 19, 1961 after trial, upon the jury’s verdict in favor of the plaintiff. Judgment affirmed, with costs. No opinion. Beldock, P. J., Uglietta, Kleinfeld, Brennan and Hill, JJ., concur.